Citation Nr: 1456246	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-22 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hearing loss disability. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for residuals of right fifth finger injury.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee disability.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee disability



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from June 1980 to June 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010, July 2011 and June 2012 rating decisions issued by the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The issue of entitlement to service connection for depression is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Service treatment records are negative for any complaints or findings related to depression.  While there are post service complaints of depression, there is no evidence that the Veteran is diagnosed with a psychiatric disability, to include depression.

2.  The Veteran has not shown good cause for declining a VA psychiatric examination scheduled in February 2010. 


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in October 2009, prior to the initial adjudication of the claim in February 2010, of the criteria for establishing service connection for depression, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of her claim of entitlement to service connection for depression.  Available service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

In addition, the Board finds that no additional development for medical opinions or examinations is necessary.  The Veteran was scheduled for a VA psychiatric examination in February 2010 to determine the existence and etiology of his claimed depression.  However, he declined this evaluation in person.  Good cause for his failure to undergo the examination has not been shown or alleged.  Moreover, as discussed below, the Veteran has presented no evidence of a current diagnosis of depression by a medical professional.  Thus, the Board finds that VA fulfilled its duty to assist in its attempt to afford the Veteran a VA examination, and, in the absence of a showing of good cause as to why he did not agree to the examination, the claim should instead be adjudicated based on the available evidence of record.  38 C.F.R. § 3.655; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (which stipulates that the duty to assist is not always a "one-way street" and that a veteran may not "passively wait" for assistance).  Evidentiary development is complete. 

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

Service Connection for Depression

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency("a legal concept determining whether testimony may be heard and considered" and credibility "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed a claim of entitlement to service connection for depression, to include as secondary to service-connected knee disabilities.  See May 2009 statement from the Veteran, marked in VBMS as Correspondence received May 19, 1994.  However, based on the evidence of record, the Board finds that service connection is not warranted.

STRs, including a June 1984 separation examination report, are negative for complaints or findings related to psychiatric disability, to include depression.  See STRs marked in VBMS as military personnel records received June 9, 2009, and STRs marked in VBMS as STR - Medical received May 27, 2014.

While undergoing various VA examinations in February 2010, the Veteran refused to undergo a psychiatric examination, and has provided no reason or just cause for his refusal.  See VA examination report marked in VBMS as VA Examination received February 18, 2010.

Post-service VA and private treatment records note no complaints or findings related to depression.  In particular, a November 2010 VA primary care nursing note shows that depression screen was negative.

As noted above, the medical evidence does not show that the Veteran has been diagnosed with depression at any time during the appeal.  While the VA examination scheduled in connection with this appeal may have yielded a medical diagnosis or other pertinent findings, to include an etiological opinion, the Veteran declined, without explanation, that examination.  Hence, the Veteran has provided no good cause for his refusal to participate in the examination, and the Board has no alternative but to evaluate the claim on the basis of the evidence of record.  38 C.F.R. § 3.655 (2014); see also Kowalski v. Nicholson, 19 Vet.App. 171, 178 (2005) (Veteran's refusal to report for VA examination was a voluntary election and not based on good cause and thus the consequences of that refusal results in the adjudication of the matter based on the evidence of record). As indicated, this evidence simply is not supportive of the claim for service connection.

Whether lay evidence is competent and sufficient in a particular case is an issue of fact, and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Here, while the Veteran is competent to report his observable symptoms, such as feeling depressed, a diagnosis of an actual psychiatric disorder requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  

In the instant case, the question of whether the Veteran's symptoms of depression are part of a diagnosable psychiatric condition, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to his mental health symptoms are not competent evidence as to a psychiatric diagnosis. Moreover, he has not reported a contemporaneous diagnosis from a medical professional, nor has any medical professional linked his reported symptoms to a diagnosis, as he failed to cooperate with the examination wherein this may have occurred. Thus, the evidence of record fails to reflect a current diagnosis of depression, or any other psychiatric disorder.  

In sum, the record does not show the Veteran has had diagnosed depression or other psychiatric impairment, at any time during the period under review.  Brammer, supra.  The Veteran has not shown a current disability for which service connection can be granted.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for depression, and there is no doubt to be otherwise resolved.  As such, the claim is denied.


ORDER

Service connection for depression is denied.


REMAND

Unfortunately, a remand is required for the remaining issues in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Lumbosacral Strain 

The Veteran claims that he currently has a back disability that was caused or is aggravated on an ongoing basis by his service-connected knee disabilities.  See May 2009 Veteran's statement marked in VBMS as Correspondence received May 19, 1994 and August 2014 attorney's statement marked in VBMS as Correspondence received August 28, 2014.  The evidence of record shows current a diagnosis of lumbosacral strain.  Although the Veteran underwent a VA spine examination in February 2010 and the examiner stated that the lumbosacral strain is not caused by or a result of his knee condition, no reasons and bases for this opinion were provided.  The examiner only stated that the low back condition occurred independent of the bilateral knee condition, which merely restates the conclusion and provides no rationale.  The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  On remand, an addendum opinion should be obtained.  

Hearing Loss Disability, Tinnitus and Right Fifth Finger Disability

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran maintains that he currently has hearing loss and tinnitus that were incurred during his military service.  Specifically, he asserts that he began experiencing symptoms of these disabilities in service, and that these problems persist today.  See August 2013 VA Form 9.  The Veteran's STRs note no complaints of, or treatment for, or diagnoses of the claimed disabilities.  Included in post-service VA treatment records are findings related to tinnitus and mild sensorineural hearing loss.  

The Veteran also maintains that he currently has residuals of a right fifth finger injury secondary to his service-connected knee disabilities.  Specifically, he maintains that his knee disabilities caused him to fall in his garage and cut his right fifth finger.  See May 2009 Veteran's statement marked in VBMS as Correspondence received May 19, 1994.  Post-service private treatment records show that the Veteran was treated for a laceration with tendon involvement after falling in May 2009.  See May 2009 emergency room records marked in VBMS as Medical Treatment Record - Non-Government Facility received June 29, 2012.  

The Veteran has not undergone a VA examination in conjunction with his hearing loss, tinnitus and right fifth finger claims.  Under the "low threshold" standard of McLendon, and to ensure that the Veteran is properly assisted in the development of his claim, examinations to determine if there is a nexus between any current or recent diagnosis of the claimed disabilities and the Veteran's service is necessary.

	(CONTINUED ON NEXT PAGE)

Right and Left Knee Disabilities

The Veteran most recently underwent VA examinations of his knees in July 2014 (both knees) and March 2014 (right knee).  (In this regard, the March 2014 VA examination does not include range of motion findings pertaining to the left knee.)

Regarding the left knee disability, the July 2013 VA examination report notes the Veteran's complaints of knee pain; however, he denied flare-ups.  See VVA.  Subsequent VA treatment records suggest a worsening in the severity of the disability.  See September 2013 VA treatment record showing new complaints of occasional swelling, and flare-ups of pain (from a 7 to a 10) with activities such as squatting, kneeling, stair climbing and walking.  See CAPRI records uploaded to VVA in March 2014.  (Again, the Board notes that a March 2014 VA examination only contains limited findings pertaining to the left knee.)  Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the right knee disability, the Veteran has complained of essentially the same symptoms as in the left knee, as noted above.  With this in mind, the most recent (March 2014) VA examination is not adequate for adjudication purposes.  Specifically, the VA examiner failed to address range of motion after repetitive motion testing.  See VVA.  In light of the foregoing, and given the Veteran's claims of increased symptomatology, another VA examination is warranted to determine the current nature and severity of his right knee disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Snuffer, supra.

Prior to the examination, up to date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for service-connected knee disabilities since November 2013.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, obtain an opinion as to the etiology of the Veteran's lumbosacral strain from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary.  

The medical professional should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's current lumbosacral strain was caused or aggravated by his service-connected left and/or right knee disabilities. 

The opinion must be based on a review of the entire electronic claims file and contain a complete rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.
 
3.  In addition, arrange for the Veteran to be examined by a qualified VA medical professional with the appropriate expertise to determine the nature and etiology of any recently diagnosed hearing loss disability and tinnitus.  The electronic claims file must be made available to the medical professional for review.  The examiner shall provide answers to the following questions: 

A) Does the Veteran have hearing loss disability and/or tinnitus that was present during the appeal period?

B) For each disability diagnosed, the medical professional must state whether it is at least as likely as not (50 percent or more probability) that the condition had its onset during active military service or within one-year of separation from service.  In so doing, the medical professional must acknowledge and discuss the Veteran's lay statements that he has experienced hearing loss and tinnitus since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the medical professional cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Also, arrange for the Veteran to be examined by a VA medical professional with the appropriate expertise to determine the nature and etiology of any recently diagnosed residuals of right fifth finger injury.  The electronic claims file must be made available to the examiners for review.  The medical professional shall provide answers to the following questions: 

A) Does the Veteran have residuals of right fifth finger injury that were present during the appeal period?

B) If so, is it at least as likely as not (50 percent or more probability) that the Veteran's current or recent right fifth finger disability was caused or aggravated by his service-connected left and/or right knee disabilities, to include any fall caused by these disabilities.  In so doing, the medical professional must acknowledge and discuss the May 2009 private medical evidence.

A complete rationale should be given for all opinions and conclusions expressed.  If the VA medical professional cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Also, arrange for the Veteran to be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected right and left knee disabilities.  All necessary tests and studies should be performed, to include range of motion testing.  The electronic claims file must be made available to the examiner for review in connection with the examination.  A notation should be made in the examination report that this review has taken place. 

All pertinent pathology associated with the service-connected knee disabilities to include, for example, any limitation of motion and/or instability, should be noted in the examination report.  Supporting rationale for all opinions expressed must be provided.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

7.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


